DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 15-18, recites “no portion of the left and right cup portions is removably coupled to the body”, renders the claim indefinite because it is unclear which structure encompassed by such limitation? And that including negative term “no”.
Claim 19, recites “no portion of the left and right cup portions is removably coupled to the body”, renders the claim indefinite because it is unclear which structure encompassed by such limitation? And that including negative term “no”.
	Claim 20 is dependent of claim 19, and is likewise indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 13-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (2017/0232165).

It is noted that functional implications and statements of intended use such as “for, configured to, adapted to” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.

Regarding claim 1, Harris discloses a nursing bra assembly (fig.1,8 shows a bra system 30 having a body and straps and cups 32, 32A) adapted to be worn by a mother when nursing a child, the nursing bra assembly comprising: a bra body (fig.8) adapted to cover at least a portion of a chest of the mother, the bra body having a left cup portion 
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the system of Harris is configured to perform as claimed, since the functional implications and statements of intended use such as  does not positively recite a structural limitation, but instead 
Regrading 4, Harris discloses the nursing bra assembly of claim 1, wherein the first sensory insert comprises a first end coupled to the first portion of the bra body and a second end coupled to a bottom portion of the bra body, wherein the first sensory insert extends along a first insert axis therebetween (fig.6 shows element 1 extending between two ends); and wherein the second sensory insert comprises a first end coupled to the third portion of the bra body and a second end coupled to the bottom portion of the bra body, wherein the second sensory insert extends along a second insert axis therebetween (fig.6 shows element 2 extending between two ends.
Regarding claim 5, Harris discloses the nursing bra assembly of claim 4, wherein the first sensory insert further comprises a first lateral edge and a second lateral edge that each extend along the first insert axis, and wherein the first lateral edge of the first sensory insert is positioned adjacent to an inner cup edge of the left cup portion; and
wherein the second sensory insert further comprises a first lateral edge and a second lateral edge that each extend along the second insert axis, and wherein the first lateral edge of the second sensory insert is positioned adjacent to an inner cup edge of the right cup portion (fig.6 shows elements 1 and 2 having a plurality edges and ends; the edges extending between ends/edges).
Regarding claim 6, Harris discloses the nursing bra assembly of claim 5, wherein the left cup portion is displaceable when nursing the child by displacing the inner cup edge of the left cup portion downward with respect to the first sensory insert; and wherein the right cup portion is displaceable when nursing the child by displacing the inner cup edge 
Regarding claim 7, Harris does not disclose a function limitation wherein the first sensory insert remains stationary with respect to the mother when the left cup portion is displaced when nursing the child to expose at least a portion of the first sensory insert and a left nipple of the mother; and wherein the second sensory insert remains stationary with respect to the mother when the right cup portion is displaced when nursing the child to expose at least a portion of the second sensory insert and a right nipple of the mother.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the bra system of Harris is configured to provide the functional limitation as claimed, since the functional implications and statements of intended use such as  does not positively recite a structural limitation, but instead requires an ability to so perform and/or function for that they are not deemed to impose any structural limitations distinguishable over the cited prior art.
Regarding claim 8, Harris discloses the nursing bra assembly of claim 1, wherein the first visual element comprises  a covered portion (10) that is covered by the left cup portion and an uncovered portion (fig.2 shows a portion of element 10 is not covering the strap 31 or cup 32), and wherein the second visual element comprises a second covered portion (20) that is covered by the right cup portion and a second uncovered portion (fig.2 shows a portion of element 20 is not covering the strap 31 or cup 32A), and but does not disclose a function limitation and wherein the left cup portion is 
Regarding claim 9, Harris discloses the nursing bra assembly of claim 1, wherein the first sensory insert (1, fig.6) further comprises one or more first tactile areas (4/6, fig.6) and wherein the second sensory insert (2, fig.6) further comprises one or more second tactile areas (4/6, fig.6); 
but does not disclose the functional limitations the first and second tactile areas adapted 
to provide tactile stimulation to the child when being nursed by the mother.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the bra system of Harris is configured to provide the functional limitation as claimed, since the functional implications and statements of intended use such as  does not positively recite a structural limitation, but instead requires an ability to so perform and/or function for that they are not deemed to impose any structural limitations distinguishable over the cited prior art.

Regarding claim 10, Harris does not disclose the nursing bra assembly of claim 9, wherein the first visual element is at least partially formed by the material that forms the one or more first tactile areas; and wherein the second visual element is at least partially formed by the material that forms the one or more second tactile areas. Therefore, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the material as the claimed invention, such modification would be considered a mere choice of a preferred material on the basis of its suitability for the intended use. 
Regarding claim 13, Harris does not disclose the nursing bra assembly of claim 1, wherein the first sensory insert is generally triangular in shape and corresponds to a top part of the left cup portion, and wherein the second sensory insert is generally triangular in shape and corresponds to a top part of the right cup portion.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second sensory inserts to form as generally triangle shape, such modification would be involved a mere change in shape 
Regarding claim 14, Harris discloses the nursing bra assembly of claim 1, wherein the first portion of the bra body is a first left side portion of the bra body and the second portion of the bra body is a second left side portion of the bra body, and wherein the third portion of the bra body is a first right side portion of the bra body and the fourth portion of the bra body is a second right side portion of the bra body (fig.1-2).
Regarding claims 15, 17-18, Harris discloses the nursing bra assembly of claim 1, wherein no portion of the left cup portion is removably coupled to the bra body; and wherein no portion of the right cup portion is removably coupled to the bra body; wherein no portion of the left cup portion is removably coupled to the bra body; and wherein no portion of the right cup portion is removably coupled to the bra body; wherein no portion of the left cup portion is removably coupled to the bra body; and wherein no portion of the right cup portion is removably coupled to the bra body; wherein no portion of the left cup portion is removably coupled to the bra body; and wherein no portion of the right cup portion is removably coupled to the bra body (fig.1).
Regarding claim 19, Harris discloses a nursing bra assembly (fig.1) adapted to be worn by a mother when nursing a child, the nursing bra assembly comprising: 
a bra body (fig.1 a bra system having a body, straps and cups) adapted to cover at least a portion of a chest of the mother, the bra body having a left cup portion (32) and a right cup portion (32A); a left strap (31) extending from a first portion of the bra body to a second portion of the bra body (fig.1 shows the strap 31 having one end attached to a first front side and the second end attached to the back of bra), the first portion being 
a first sensory insert (1) that is at least partially covered by the left cup portion (fig.1), the first sensory insert comprising: a first end (at element 10, fig.6) (fig.3 shows element 1 having two ends and a plurality of sides and edges) coupled to the first portion of the bra body and a second end (the second of element 1 attached to element 3) coupled to a bottom portion of the bra body, wherein the first sensory insert extends along a first insert axis therebetween; a first lateral edge and a second lateral edge that each extends along the first insert axis (element 1 having two long edges), and wherein the first lateral edge of the first sensory insert is positioned adjacent to an inner cup edge of the left cup portion (fig.1); a first visual element (material structure of elements 6/3); but does not disclose a functional limitation which is adapted to attract attention of the child when being nursed by the mother; wherein no portion of the left cup portion is removably coupled to the bra body;  however, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the structure of element 6/3 is configured to provide an attraction of child while nursing and further when the garment is not using therefore, no portion of the cup portion is removably from the bra system.
 Furthermore, wherein the left cup portion is displaceable, while the first sensory insert remains stationary with respect to the mother (fig.1),

a first lateral edge and a second lateral edge (element 2 having at least two long edge extending between two ends) that each extends along the second insert axis, and wherein the first lateral edge of the second sensory insert is positioned adjacent to an inner cup edge of the right cup portion (fig.8);
a second visual element (6/5) adapted to attract attention of the child when being nursed by the mother;
but does not disclose a functional limitation which is adapted to attract attention of the child when being nursed by the mother; wherein no portion of the left cup portion is removably coupled to the bra body; however, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the structure of element 6/3 is configured to provide an attraction of child while nursing and further when the garment is not using therefore, no portion of the cup portion is removably from the bra system.
Furthermore, Harris does not disclose a functional such as when nursing the child to expose at least a portion of the first and second sensory inserts and a left nipple of the mother.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the system of Harris is 
Furthermore, wherein the right cup portion is displaceable (fig.8), 
But does not disclose while the second sensory insert remains stationary with respect to the mother, when nursing the child to expose at least a portion of the second sensory insert and right nipple of the mother. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the system of Harris is configured to perform as claimed, since the functional implications and statements of intended use such as  does not positively recite a structural limitation, but instead requires an ability to so perform and/or function for that they are not deemed to impose any structural limitations distinguishable over the cited prior art.

Claims 2-3, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (2017/0232165) in view of Gebron et al. (2015/0140898—hereinafter, Gebron).

Regarding claims 2-3, 20, Harris does not disclose at least one of a pattern, a graphic, or an image and/or at least one of a high-contrast pattern, a high-contrast graphic, or a high-contrast image on the first and second sensory insert.  However, Gebron teaches another similar bra system (fig.1) having a body, cups and straps.  Par [0004] the straps having distinct images as shows in fig.4. and the images may including printing of two 
Regarding claim 16, Harris discloses the nursing bra assembly of claim 2, wherein no portion of the left and right cup portions are removably coupled to the bra body (when the garment of fig.1 is not in use).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (2017/0232165) in view of Perez (2012/0129427).

Regarding claim 11, Harris discloses the nursing bra assembly of claim 1, wherein fig.12 shows the flaps 32 and 32A are configured to attach and release from the straps 31. But does not the first, second, third and fourth coupling part;  wherein the first coupling part disposed at a top portion of the left cup portion and configured to engage the second coupling part disposed on the bra body, wherein the left cup portion is displaceable when nursing the child by disengaging the first coupling part from the second coupling part; and the third coupling part disposed at a top portion of the right cup portion and configured to engage the fourth coupling part disposed on the bra body.  However, Perez teaches another similar bra system (fig.1) having straps (13, 14) and cups (11, 12); fig.2 shows each cup having fastener 15 is configured to fasten to the 
Regarding claim 12, Perez further discloses wherein the first and second coupling parts form a first clasp, and wherein the third and fourth coupling parts form a second clasp (15, 16). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Timothy K Trieu/Primary Examiner, Art Unit 3732